Name: COMMISSION REGULATION (EC) No 1069/95 of 12 May 1995 on the supply of milk products as food aid
 Type: Regulation
 Subject Matter: cooperation policy;  trade;  processed agricultural produce;  trade policy
 Date Published: nan

 No L 108/2513 . 5. 95 EN Official Journal of the European Communities COMMISSION REGULATION (EC) No 1069/95 of 12 May 1995 on the supply of milk products as food aid destinations of the supplies, provision should be made for the possibility for tenderers to indicate two ports of loading, where necessary not belonging to the same port area, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain recipients 4 278 tonnes of milk powder ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4), as amended by Regulation (EEC) No 790/91 (5); whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs ; Whereas, for a given lot, given the small quantities to be supplied, the packaging methods and the large number of HAS ADOPTED THIS REGULATION : Article 1 Milk products shall be mobilized in the Community, as Community food aid, for supply to the recipients listed in the Annexes in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annexes. Supplies shall be awarded by the tendering procedure . For lots A, B and C notwithstanding Article 7 (3) (d) of Regulation (EEC) No 2200/87, the tender may indicate two ports of shipment not necessarily belonging to the same port area. The successful tenderer is deemed to have noted and accepted all the general and specific conditions appli ­ cable. Any other condition or reservation included in his tender is deemed unwritten. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 May 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 370, 30. 12. 1986, p. 1 . (2) OJ No L 174, 7. 7. 1990, p. 6 . (3) OJ No L 136, 26. 5. 1987, p. 1 . (4) OJ No L 204, 25. 7 . 1987, p. 1 . 0 OJ No L 81 , 28. 3 . 1991 , p. 108 . No L 108/26 [ EN ! Official Journal of the European Communities 13 . 5. 95 ANNEX I LOTS A and B 1 . Operation Nos ('): See Annex II 2. Programme : 1993 + 1994 3 . Recipient (2) : World Food Programme, Via Cristoforo Colombo 426, 1-00145 Roma (telex 626675 I WFP) 4. Representative of the recipient ; to be designated by the recipient 5. Place or country of destination : see Annex II 6. Product to be mobilized : vitaminized skimmed-milk powder 7. Characteristics and quality of the goods (3) (6) : see OJ No C 1 14, 29. 4. 1991 , p. 1 ( under I.B ( 1 )) 8 . Total quantity : 1 368 tonnes 9. Number of lots : two (see Annex II) 10. Packaging and marking Q : see OJ No C 1 14, 29. 4. 1991 , p. 1 (under Ij\ (2) (3), I.B (2) and I.B (3)) Lot A : 20-foot containers Language to be used for the marking : see Annex II 11 . Method of mobilization of product : Community market The manufacture of the skimmed-milk powder, and the incorporation of vitamins, must be carried out after the award of the tender 1 2. Stage of supply : free at port of shipment f) 13. Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  1 6. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 26. 6  16. 7. 1995 18 . Deadline for the supply :  19. Procedure for determining the costs of supply : invitation to tender 20 . Date of expiry of the period allowed for submission of tenders : 12 noon (Brussels time) on 29 . 5. 1995 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 12. 6. 1995 (b) period for making the goods available at the port of shipment : 10  30. 7. 1995 (c) deadline for the supply :  22. Amount of the tendering security : ECU 20 per tonne 23. Amount of the delivery security : 10 % of the tender in ecus 24. Address for submission of tenders and tendering securities (') : Bureau de l'aide alimentaire, Ã l'attention Mr T. Vestergaard, bÃ ¢timent Loi 120, bureau 7/46, rue de la Loi/Wetstraat 200, B- 1 049 Brux ­ elles/Brussel (telex 22037 AGREC B ; telefax (32 2) 296 20 05 / 295 01 32 / 296 10 97) 25. Refund payable on request by die successful tenderer (4) : refund applicable on 2. 5. 1995, fixed by Commission Regulation (EC) No 943/95 (OJ No L 96, 28 . 4. 1995, p. 31 ) 13. 5. 95 fan Official Journal of the European Communities No L 108/27 LOT C 1 . Operation Nos ('): See Annex II 2. Programme : 1994 3. Recipient (2) : World Food Programme, Via Cristoforo Colombo 426, 1-00145 Roma (telex 626675 I WFP) 4. Representative of the recipient : to be designated by the recipient 5. Place or country of destination : see Annex II 6 . Product to be mobilized : whole-milk powder 7. Characteristics and quality of the goods (3) (*) : see OJ No C 1 14, 29. 4 . 1991 , p. 1 (under I.C ( 1 )) 8 . Total quantity : 540 tonnes 9. Number of lots : one (see Annex II) 10 . Packaging and marking f) : see OJ No C 1 14, 29. 4. 1991 , p. 1 (under LA (2) (3), I.C (2) and I.C (3)) Language to be used for the marking : see Annex II 1 1 . Method of mobilization of product : Community market The manufacture of the whole-milk powder must be carried out after the award of the tender 1 2. Stage of supply : free at port of shipment (9) 1 3 . Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 26. 6  16. 7. 1995 18 . Deadline for the supply :  19. Procedure for determining the costs of supply : invitation to tender 20 . Date of expiry of the period allowed for submission of tenders : 12 noon (Brussels time) on 29. 5. 1995 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 12. 6 . 1995 (b) period for making the goods available at the port of shipment : 10  30 . 7. 1995 (c) deadline for the supply :  22. Amount of the tendering security : ECU 20 per tonne 23. Amount of the delivery security : 10 % of the tender in ecus 24. Address for submission of tenders and tendering securities (') : Bureau de 1 aide alimentaire, Ã l'attention Mr T. Vestergaard, bÃ ¢timent Loi 120, bureau 7/46, rue de la Loi/Wetstraat 200, B- 1 049 Brux ­ elles/Brussel (telex 22037 AGREC B ; telefax (32 2) 296 20 05 / 295 01 32 / 296 10 97) 25. Refund payable on request by the successful tenderer (4) : refund applicable on 2. 5 . 1995, fixed by Commission Regulation (EC) No 943/95 (OJ No L 96, 28 . 4. 1995, p. 31 ) No L 108/28 I EN I 13 . 5. 95Official Journal of the European Communities LOTS D, E, F and G 1 . Operation Nos ('): 1402/94 (lot D); 1403/94 (lot E); 1404/94 (lot F); 1405/94 (lot G) 2. Programme : 1994 3. Recipient (2) : Peru 4. Representative of the recipient : Programa Nacional de Asistencia Alimentaria (PRONAA), av. Argentina N ° 3017, Callao (tel . 29 10 65 ; telefax 33 76 35) 5. Place or country of destination i5) : Peru 6. Product to be mobilized : vitaminized skimmed-milk powder 7. Characteristics and quality of the goods (3) (6) : see OJ No C 114, 29. 4. 1991 , p. 1 (under I.B ( 1 )) 8 . Total quantity : 1 000 tonnes 9. Number of lots : four (lot D : 250 tonnes ; lot E : 250 tonnes ; lot F : 250 tonnes ; lot G : 250 tonnes) 10. Packaging and marking H (,0) : OJ No C 114, 29. 4. 1991 , p. 1 (under I.A (2) (3), I.B (2) and I.B (3)) markings in Spanish ; supplementary markings : 'Distribution gratuita 1 1 . Method of mobilization of product : the Community market the manufacture of the skimmed-milk powder and the incorporation of vitamins must be carried out after the award of the tender 1 2. Stage of supply : free at destination 1 3. Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing : PRONAA Depot (see point 4) 1 7. Period for making die goods available at the port of shipment where the supply is awarded at the port of shipment stage : 19. 6 2. 7. 1995 18 . Deadline for the supply : 30. 7. 1995 1 9 . Procedure for determining the costs of supply : invitation to tender 20. Date of expiry of the period allowed for submission of tenders : 12 noon (Brussels time) on 29. 5. 1995 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 12. 6 . 1995 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 3  16. 7. 1995 (c) deadline for the supply : 13. 8 . 1995 22. Amount of the tendering security : ECU 20 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities (l) : Bureau de l'aide alimentaire, Ã l'attention de Monsieur T. Vestergaard, bÃ ¢timent Loi 120, bureau 7/46, 200 rue de la Loi/Wetstraat, B- 1 049 Bruxelles/Brussel (telex 22037 AGREC B ; telefax (32 2) 296 20 05 / 295 01 32 / 296 10 97) 25. Refund payable on request by the successful tenderer (4) : refund applicable on 2. 5. 1995, fixed by Commission Regulation (EC) No 943/95 (OJ No L 96, 28 . 4. 1995, p. 31 ) 13 . 5. 95 EN Official Journal of the European Communities No L 108/29 LOT H 1 . Operation Nos ('): 1408/94 2. Programme : 1994 3. Recipient (2) : Tunisia 4. Representative of the recipient : STIL-25 rue Bel Hassen Ben Chaabane 1005 EL OMRANE (Tunis) (tel. (216-1 ) 56 01 17/56 24 83 ; telefax 561882 ; telex 1 5322TN-Tunisie) 5. Place or country of destination (*) : Tunisia 6. Product to be mobilized : skimmed-milk powder 7. Characteristics and quality of the goods (3) (6) : see OJ No C 1 14, 29. 4. 1991 , p. 1 (under IA ( 1 )) 8 . Total quantity : 1 000 tonnes net 9. Number of lots : one 10 . Packaging and marking (^ : see OJ No C 114, 29. 4. 1991 , p. 1 (under I.A (2) (3) and I.A (3))  Markings in French 11 . Method of mobilization : the Community market The skimmed-milk powder must be manufactured after the award of the tender 12. Stage of supply : free at port of shipment  ¢ fob rail ( ®) 13 . Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  1 6. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment stage : 26. 6  16. 7. 1995 1 8 . Deadline for the supply :  1 9. Procedure for determining the costs of supply : tendering 20 . Date of expiry of the period allowed for submission of tenders : 12 noon (Brussels time) on 29. 5. 1995 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 12. 6. 1995 (b) period for making the goods available at the port of shipment : 10  30. 7. 1995 (c) deadline for the supply :  22. Amount of the tendering security : ECU 20 per tonne 23 . Amount of the delivery security : 10% of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities (') : Bureau de 1 aide alimentaire, Ã l'attention de Monsieur T. Vestergaard, bÃ ¢timent Loi 120, bureau 7/46, 200 rue de la Loi/Wetstraat, B- 1 049 Bruxelles/Brussel (telex 22037 / AGREC B ; telefax : (32 2) 296 20 05 / 295 01 32 / 296 10 97) 25. Refund payable on request by the successful tenderer (4) : refund applicable on 2. 5. 1 995, fixed by Commission Regulation (EC) No 943/95 (OJ No L 96, 28 . 4. 1995, p. 31 ) No L 108/30 EN Official Journal of the European Communities 13 . 5. 95 LOT I 1 . Operation No ('): 1460/94 2. Programme : 1994 3. Recipient (2) : Mozambique 4. Representative of the recipient : Food Security Department, Av. 25 de Setembro, 1008 Maputo (tel . (258 1 ) 42 87 71 ; telefax 429455) 5. Place or country of destination (*) : Mozambique 6. Product to be mobilized : skimmed-milk powder 7. Characteristics and quality of the goods (3) (s) : see OJ No C 1 14, 29. 4. 1991 , p. 1 , (under I. A ( 1 )) 8 . Total quantity : 370 tonnes 9. Number of lots : one 10 . Packaging and marking f) (,0) : see OJ No C 114, 29. 4. 1991 , p. 1 (under I.A (2), I.A (2) (3) and I.A (3) Markings in Portuguese 11 . Method of mobilization of product : Community market The manufacture of the skimmed-milk powder must be carried out after the award of the tender 1 2. Stage of supply : free at destination 1 3. Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing : see point 4 17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 19. 6  2. 7. 1995 18 . Deadline for the supply : 30 . 7. 1995 19. Procedure for determining the costs of supply : invitation to tender 20. Date of expiry of the period allowed for submission of tenders : 12 noon (Brussels time) on 29. 5. 1995 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 12. 6. 1995 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 3  16. 7. 1995 (c) deadline for the supply : 13. 8 . 1995 22. Amount of the tendering security : ECU 20 per tonne 23. Amount of the delivery security : 10 % of the tender in ecus 24. Address for submission of tenders and tendering securities (') : Bureau de 1 aide alimentaire, Ã l'attention de Monsieur T. Vestergaard, bÃ ¢timent Loi 120, bureau 7/46, rue de la Loi/Wetstraat 200, B-1049 Bruxelles/Brussel (telex 22037 AGREC B ; fax (32 2)296 20 05 / 295 01 32 / 296 10 97) 25. Refund payable on request by the successful tenderer (4) : refund applicable on 5. 4. 1995, fixed by Commission Regulation (EC) No 243/95 (OJ No L 96, 28 . 4. 1995, p. 31 ) No L 108/3113 . 5. 95 lENl Official Journal of the European Communities Notes :  (') The operation number should be mentioned in all correspondence. (2) The successful tenderer shall contact the recipient as soon as possible to establish which consignment documents are required. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium- 134 and - 137 and iodine-131 levels . (4) Commission Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987, p. 56), as last amended by Regula ­ tion (EEC) No 2226/89 (OJ No L 214, 25. 7. 1989, p. 10), is applicable as regards the export refund. The date referred to in Article 2 of the said Regulation is that referred to in point 25 of this Annex. The amount of the refund shall be converted into national currency by applying the agricultural conver ­ sion rate applicable on the day of completion of the customs export formalities. The provisions of Articles 13 to 17 of Commission Regulation (EEC) No 1068/93 (OJ No L 108, 1.5. 1993, p. 106), as last amended by Regulation (EC) No 157/95 (OJ No L 24, 1 . 2. 1995, p. 1 ), shall not apply to this amount. (5) Commission delegation to be contacted by the successful tenderer : OJ No C 1 14, 29. 4. 1991 , p. 33. Lots D, E, F and G : Manuel Gonzalez Olaechea N ° 247, San Isidro, Lima (tel . (51 14) 41 58 27 ; telefax 41 80 17). (*) The successful tenderer shall supply to the beneficiary or its representative, on delivery, the following documents :  health certificate,  lots D, E, F, G, H and I : veterinary certificate issued by an official entity stating that the product was processed with pasteurized milk, coming from healthy animals, processed under excellent sanitary conditions which are supervised by qualified technical personnel and that the area of production of raw milk had not registered foot-and-mouth disease ndir any other notifiable infectious/contagious disease during the 12 months prior to the processing. 0 Notwithstanding OJ No C 114, point LA (3) (c) or I.B (3) (c) or I.C(3)(c) is replaced by the following : ' the words "European Community"'. (8) Nothwithstanding Articles 7 (3)(f) and 13(2) of Regulation (EEC) No 2200/87, the price tendered must include all costs up to the time when the goods clear the ship's rail. (9) For lots A, B and C, notwithstanding Article 7 (3) (d) of Regulation (EEC) No 2200/87, the tender may indicate two ports of shipment not necessarily belonging to the same port area. (10) Placed in 20-foot containers. The free holding period for containers must be at least 15 days . No L 108/32 Hen I Official Journal of the European Communities 13 . 5. 95 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II  BILAGA II  LIITE II Lote Parti Partie Ã Ã ±Ã Ã Ã ¯Ã ´Ã ± Lot Lot Lotto Partij Lote Parti ErÃ ¤ Cantidad total (en toneladas) TotalmÃ ¦ngde (i tons) Gesamtmenge (in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity (in tonnes) QuantitÃ © totale (en tonnes) QuantitÃ totale (in tonnellate) Totale hoeveelheid (in ton) Quantidade total (em toneladas) Total Kvantitet (ton) KokonaismÃ ¤Ã ¤rÃ ¤ (tonnia) Cantidades parciales (en toneladas) DelmÃ ¦ngde (i tons) Teilmengen (in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities (in tonnes) QuantitÃ ©s partielles (en tonnes) Quantitativi parziali (in tonnellate) Deelhoeveelheden (in ton) Quantidades parciais (em toneladas) Delkvantitet (ton) OsittaismÃ ¤Ã ¤rÃ ¤ (tonnia) AcciÃ ³n n0 Aktion nr. MaÃ nahme Nr. Ã Ã Ã ¬Ã Ã · Ã ±Ã Ã ¹Ã ¸. Operation No Action n0 Azione n. Maatregel nr. AcÃ §Ã £o n? Aktion nr Toimi N:o PaÃ ­s de destino Bestemmelsesland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Country of destination Pays de destination Paese di destinazione Land van bestemming Pais de destino BestÃ ¤mmelseland MÃ ¤Ã ¤rÃ ¤maa Lengua que se debe utilizar en la rotulaciÃ ³n MÃ ¦rkning pÃ ¥ fÃ ¸lgende sprog Kennzeichnung in folgender Sprache Ã Ã »Ã Ã Ã Ã ± ÃÃ ¿Ã ÃÃ Ã ­ÃÃ µÃ ¹ Ã ½Ã ± Ã Ã Ã ·Ã Ã ¹Ã ¼Ã ¿ÃÃ ¿Ã ¹Ã ·Ã ¸Ã µÃ ¯ Ã ³Ã ¹Ã ± Ã Ã · Ã Ã ®Ã ¼Ã ±Ã ½Ã Ã · Language to be used for the marking Langue Ã utiliser pour le marquage Lingua da utilizzare per la marcatura Taal te gebruiken voor de opschriften Lingua a utilizar na rotulagem MÃ ¤rkning pÃ ¥ fÃ ¶ljande sprÃ ¥k MerkinnÃ ¤ssÃ ¤ kÃ ¤ytettÃ ¤vÃ ¤ kieli A 900 Al : 872 1806/93 Somalia English A2: 28 1422/94 Somalia English B 468 Bl : 153 1439/94 Burundi Francis B2: 215 1424/94 Botswana English B3 : 100 1441 /94 Uganda English x C 540 CI : 150 1425/94 Uganda English C2: 390 1426/94 Tanzania English